DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-32 are allowed over the prior art on record.  The following is an examiner’s statement of reasons for allowance: Murison et al. (USPG 2018/0184722) discloses an electronic cigarette vaporiser system including a vaporiser and a single piezo-electric pump that both withdraws e-liquid from a cartridge or chamber and also pumps controlled amounts of e-liquid for atomizing in the vaporizer (abstract section), which includes an air-pressure sensor that acts as a simple switch: when air passes over the sensor, the system assumes the user is inhaling and then immediately applies power to the heating coil. A very strong inhalation can however lead to the coil cooling down compared to a very mild inhalation. We detect the airflow speed or pressure drop over the air-pressure sensory and use that as an input to the microcontroller that controls the power delivered to the heating coil. We can therefore compensate for a very strong inhalation by applying more power during that inhalation as compared to a very light inhalation.  This ensures that the heating coil is kept at its optimal heating temperature (paragraph 871).  The “airflow speed or pressure drop over the air-pressure sensory” indicates that there is a detected initial pressure or atmospheric pressure and a pressure detected during use or air flow pressure in order to determine a drop in pressure (can be equated to “equal to or greater than”).  Murison also discusses the use of “movement data” together with “data from the pressure activated sensor or switch that detects an inhalation” to activate the heating coil (paragraph 632).  Murison fails to explicitly disclose the combination of the  limitations regarding “transition the vaporizer device to a first standby mode when the first pressure is equal to or greater than the second pressure for a first threshold quantity of time; and while the vaporizer device is in the first standby mode, transition the vaporizer device to a second standby mode when the first pressure is equal to or greater than the second pressure and no motion event is detected for a second threshold quantity of time.”  Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1-32 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Borkovec et al. (USPG 2016/0262457) teach an electronic smoking device for generating an inhalant that is considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656